318 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 2-6 Mars 1973

intervenant entre le Gouvernement de la République Tunisienne et
éventue“ement tout autre Etat, en ce qui concerne la délimitation
de leurs juridictions respectives. ledit tracé de la portion én cause
constituera définitivement la limite du permis.

Arr. 2. — Le présent arrêté sera affiché pendant toute la durée
de l'enquête au siège du Gouvernorat de Sousse et de Sfax.

ART. 3. — Confo-mément aux dispositions de l’article 4 du dé-
cret du 13 décembre 1948, toutes oppositions pourront être formu-
lées par des liers pendant la durée de l'enquête.

Ceïles de ces oppositions qui porteront sur la propriété du Permis,
devront, sous peine de nullité. remplir les deux conditions suivan-
tes :

a) — Elles devront êlre porlées devant les tribunaux compétents

par exploit d'ajournement signifié aux demandeurs, pendant
la durée de l'enquête:

b) — Signification par acte extra-judiciaire du dit exploit devra
être faite au Directeur des Mines et de l'Energie avant la
En de l'enquête.

Les opposants sont tenus. sous peine de nullité, de faire élection
de domicie en Tunisie et de notifier leurs oppositions aux deman-
deurs, par voie extra-judiciaire.

Tunis, le 27 février 1973

Lu Ministre de l'Economie Nationale

CHEDL1 AYARI
Vu:

Le Premier Mine

Hevi NOUIRA

Arrêté du Ministre de l'Economie Nationale du 27 février
1973, portant institution d’un permis de recherches de
substances minérales du ?ème groupe, dit « Permis Ma-
rin Centre Oriental » au profit des Sociétés :

— AGIP SpA
—- AMOCO TUNISIA OIL COMPANY
— TOTAL EXPLORATION TUNISIE.

Le Ministre de l'Economie Nationale;

Vu le décret du Jer janvier 1953 sur les mines;

Va le décret du 13 décembre 1948, instituant des dispositions spéciales pour
faciliter la recherche et l'expluitation des substances minérales du deuxième
groupe et l'easemble des textes qui l'ont modifié où complété et notamment
l'article 4 du décret sus-visé,

Vu la demande déposée le 18 août 1971 par ia Société AGIP S.p.A., craprès,
dénommée AGIP, faisant élection de domicie à Tunis, 12, Avenue Habib
Thameus, demande enregistrée à la Di: des Mires et de l'Energie sous
les numéros 189.940 à 195.022 inclus, par laquelle Ia die Société sollicite
l'attribution . d'un permis de recherches de substances minérales du 2ème
groupe, dit « Permis Marin Centre Oriental »;

Vu la demande rectificative en date du 20 avril 1972, déposée par AGIP,
enregistrée le 6 mai 1972 à la Direction des Mines et de l'Enersie, demande
à laquelle se sont associés AMOCO TUNISIA OIL COMPANY, ci-après
dénommée AMOCO et TOTAL EXPLORATION TUNISIE, ci-après dénommée
TOTAL. faisant élection de dosnicre à Tuns, respectivement au 25, Avenuo

Habib Bourcuiba et au 2, Ruc d'Artois, visant notamment à l'attribution |

conjointe aux dites Sociétés, du permis modifié selon la demande rectificative,
étant entendu que leurs in'érite indivis dans le di: permis, seraient réparus

— AGIP : trente trois.ct un tiers pour cent (13 1/3%à
— AMOCO : trente trois.e: ur liers pour cent (33 1/3%X

— TOTAL + trente trois et un tiers pour cent (33 1/3%)

Vu la Convention, le Cahier des Charres el leurs annexes, signés à Tunis
is 17 mai 1972 par l'Etat tunisien, d'une part, AGIP. AMOCO et TOTAL,
ciaprès désignées collectivement + les Compagnies », d'autre parti

Vu l'avis favorable exprimé par le Comité Cansultatif des Mines, lors de
sa séance du 10 décembre 1971;

Vu le rapport du Directeur des Mines et de l'Energie;
Arrête :

ARTICLE PREMIER. — Il est accordé, à compter de la date de pu-
blication du présent arrêté au Journal Officiel de la République
Tunisienne, aux Compagnies AGIP SpA. AMOCO et TOTAL
agissant conjointement et solidairement et faisant éleclion de do-
miciles respectifs à Tunis, 12, Avenue Habib Thameur, 25, Avenue
Habib Bourguiba et 2. Rue d'Artois. sous réserve des résultats de
l'enquête pub'ique prévue par le décret du 13 décembre 1948, un
permis de recherches de substances minérales du 2ème groupe, dil
« Permis Marin Centre Oriental », situé dans les Gouvernorats de
Sousse el de Sfax el délimité par le périmètre d'un seul tenant ci-
après décrit :

1. — Description du périmètre

a) — À partir du point | défini dans le tab'eau ci-dessous, sui
vant le parallèle du dit point vers l'Esl. jusqu'au point A. premiè-
re intersection de ce parallèle avec la limite du plateau continental
sous juridiction tunisienne, autour des îles de Linosa, Lampedusa
et Lampione, lelle que définie à l'alinéa (b) ci-après ;

b) — Du poini A, en suivant la dite limite jusqu’au point B, inter-
section de la ligne brisée, définie à l'alinéa (c) ci-dessous, avec la dite
“imile; la dite limite étant constituée par des lronçons des lignes
enveloppes ainsi définies :

—_ autour de l'île de Lampione, par la ligne enveloppe des cerc'es
de 12 milles marins de rayon et dont les centres se trouvent
sur le tiloral de cette île et ce jusqu’à l'intersection de cette en-

© veloppe avec celle relative à Lampedusa el qui est définie ci-
après:

_— autour de l'île de Lampedusa, par les tronçons de la ligne en-
veloppe des cercles de 13 milles marins de rayon et dont les
centres se trouvent sur ie littoral de cetle île. tronçons compris
entre les intersections de cette enveloppe, d'une part avec cel-
le de Lampione. précisée ci-dessus, et d'autre part, avec l’enve-
loppe relative à Linosa et qui esl définie ci-après;

— autour de l'Ÿe de Linosa. par les tronçons de la ligne envétop-
pe des cercles de 13 milles marins de rayon et dont les centres
se trouvent sur le littoral de cette île, tronçons compris entre,
d'une part, les intersections de cette enveloppe avec celle de
Lampedusa précisée ci-dessus, et d'autre part, ‘es points À el
B visés ci-dessus:

c) — Du point B jusqu’au point F défini à l'alinéa (d) ci-après.
suivant la ligne brisée définie par les arcs de grand cercle joignant
successivement les points €, D, E el G définis au tableau ci-des-
sous;

d) — Du point F, intersection de la ligne brisée, définie ci-des-
sus avec le parallèle passant par le point 2 défini au tableau ci-
dessous, en suivant le dit parallèle vers l'Ouest jusqu'au dit point
2

€) — Du point 2 suivant la ligne brisée constituée par des arcs
de méridiens et de para!lèles joignant successivement et dans
Pordre, les points 2 à 23, définis au tableau ci-dessous, le point
23 coincidant avec le point 1 d'origine, visé à l'alinéa (a) ci-dessus.

2.— Définition des points :
Les points sus-visés sont définis par les numéros de repère oble-

nus par exlrapolation de ceux qui sont indiqués à l'annexe du dé-
cret du ler janvier 1953 sur les mines. |
JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE -— 2-6 Mars 1973

319

EEE

Liste des points

N° d'ordre N° de repère
604.676
618.666
… 654.620
G ES 676.518

. 528.560

CAES ST EES TEE EEE EEEEEEEEE . 528.568
8 .......................... 524.568
9 524.576
10 520.576
11 520.584
12 . 516.584
13 516.592
14 512.592

PA RER TETE ET EE EE ETES EEE 490.614
LI AEEE EEE ETES EEE EEEEEEEEE 476.614
23—1..................... 476.700

3.— Tracé définitif :

Lorsque toute portion du périmètre défini ci-dessus, reliant les
points À. B, D, E et F, aura été tracé, en application de tout accord
intervenant entre le Gouvernement de la République Tunisienne et
éventuellement tout autre Etat, en ce qui concerne la délimitation
de leurs juridictions respectives, le dit {racé de la porlion en cause
constituera définitivement la limite du permis.

ART. 2.— Les droils el obligations afférents au présent permis
de recherches sont régis par les dispositions du décret du 1er janvier
1953 sur les mines auxquelles s'ajouteront celles du décret du 13
décembre 1948, ainsi que par celles de la Convention ei du Cahier
des Charges sus-visés.

Tunis, le 27 février 1973

Le Ministre de l'Economie Nationale
CKepli AYARI
Vu:
Le Premier Ministre
Hen NOUIRA

CONSEIL SUPERIEUR DES TRANSPORTS

Par arrêté du Ministre de l'Economie Nationale du ler
mars 1978 :

Le Conseil Supérieur des Transports présidé par ie Ministre de
l'Economie Nationale comprend :

Messieurs :

Ridha Ben Mansour : Directeur des Transports au M'nistère de

l'Economie Nationale, Rapporleur.

Hascouna M'Nara : Direcieur des Services Aériens et Maritimes au
Ministère des Travaux Publics et de l'Habitat.

M'Hamed Soula : Directeur des Ponts et Chaussées au Minislère
des Travaux Publics et de l'Habitat,

Ai Chaouchi : Direcleur, Représentant le Premier Minisière.

Mohamel Ben Yahia : Chef de Service, Représentant le Ministère
des Finances.

Jomaa Abbès : Chef de Service, Représentant ‘e Ministère de i'Agri-
culture.

Ezzedine Cheïbi : Directeur, Représentant le Ministère du Plan.

Abdelaziz Kachoukh : Sous-Directeur, Représentant le Ministère
de l'Intérieur.

Béchir Toumi : Sous-Direcleur, Représentant le Ministère des Affai-
res Sociales.

Néjib Ben Milad : Directeur, Représentant ‘’Office National du Tou-
risme ct du Thermalisme.

Habib El Amri : Président-Directeur Général de l'Office des Ports
Aériens de Tunisie.

Abdelmajid Slama : Président-Directeur Général de la Compagnie
Tunisienne de Navigation.

Béchir Ben Zineb : Président-Directeur Général de ‘Office des Poris
Nationaux de Tunisie.

M'Hamed Ali Souissi : Président-Directeur Général de la Société
Nationale des Chemins de Fer Tunisiens.

Lassaad Ben Osman : Président-Direcleur Général de la Société Tu-
nisienne de l'Air « Tunis Air ».

Mohamed Zaouali : Président-Direcleur Général de ‘a Société de
Transports de Marchandises.

Mahmoud Sifaoui : Président-Directeur Générai de la Société Na-
lionale des Transports.

Ameur Ghedira : Représentant les Entreprises Régionales de Trans-
ports Routiers.

Hassine El Maghrebi : Représentant le Parti Sociaïiste Destourien.

Ismai! Lejeri : Représentant l’Union Générale Tunisienne du Tra-
vail.

Abderrahman Toukabri : Représentant l’Union Nationale des Agri-
culfeurs.

Habib Majoul : Représentant l'Union Tunisienne de l’Industrie. du
Commerce el de l'Artisanat:
